DETAILED ACTION
This action is responsive to the applicant’s amendments/arguments filed on May 03, 2022 for the reissue application control No. 16/393,722. In view of the amendments and arguments, the specification objections and claim objections presented in the previous Office action are withdrawn. However, the prior art rejections are maintained for the reasons set forth below. This action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,356,064 (the ‘064 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

	
Information Disclosure Statement (IDS)
IDS filed on 5/3/2022 has been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed is a signed copy of the IDS. 
Status of the Claims
	The following is the current status of the claims relative to the patent claims: 
Claim 1 is amended, claims 2-16 are canceled and claims 17-33 are new. Thus claims 1 and 17-33 are pending, among those, claims 1, 17 and 33 are independent.
Prior Art
Claims 1 and 17-33 are examined based on the following reference:
US Patent Application No. 2010/0013969 to Ui (“Ui”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) 	the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 17-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ui.

Claim 1:
Ui discloses an imaging device (Fig. 1 and see title) comprising:
at least one pixel (Fig. 11A, reproduced below, Ui discloses at least one pixel with divided pixels DPC-A, DPC-B, DCP-C and DCP-D. Fig. 3 shows a plurality of pixels arranged in Bayer matrix form) including:

    PNG
    media_image1.png
    441
    535
    media_image1.png
    Greyscale

a photoelectric conversion region that generates charges for the at least one pixel according to an amount of incident light. Ui discloses: “FIG. 11A schematically shows how charges are generated in the single-crystal silicon cells due to photoelectric conversion depending on the characteristics of the optical attenuation films. In this example, the charge amount is the largest in the leftmost cell and the smallest in the rightmost cell.” Ui at paragraph 167. Emphasis added. 
a plurality of accumulation regions that divide the photoelectric conversion region 
 such that each accumulation region accumulates a portion of the charges. Specifically, Ui discloses: “In FIG. 10 and FIG. 11, four photoelectric conversion and charge accumulation regions having different photosensitivities, i.e. the divided pixels DPC-A, DPC-B, DPC-C, and DPC-D, are so disposed as to surround the source.” Ui at paragraph 162. Emphasis added. 
	an on-chip lens that covers part of at least two of the plurality of accumulation regions.  
Ui discloses: “Optical attenuation films OATT-A, OATT-B, OATT-C, and OATT-D different from each other in the photosensitivity or the degree of light blocking are disposed on the color filter CLF. For example, light blocking films having different transmittances are disposed on the respective regions of the divided pixels DPC-A, DPC-B, DPC-C, and DPC-D in order to make the photosensitivities different from each other, and the photosensitivities are so set as to satisfy the relationship DPC-A&gt;DPC-B&gt;DPC-C&gt;DPC-D. Note that the optical attenuation film (e.g. the light blocking film) does not have to be disposed for the divided pixel DPC-A, which has the highest photosensitivity.” Ui at paragraph 164. Emphasis added. 
Thus, the recited on-chip lens reads on the optical attenuation films OATT-A, OATT-B, OATT-C, and OATT-D. It is on-chip lens because these are disposed as films on other layers. Fig. 11A shows an on-chip lens that covers all of the plurality of accumulation regions.
a first isolation element that is formed on at least one side of the photoelectric conversion region so as to be between the photoelectric conversion region and an adjacent pixel (Figs. 4 and 6, each shows a plurality of pixels arranged in Bayer matrix form. Because they are separated, there must be an isolation region to separate between one and another. This isolation reads on the recited first isolation region. Also Fig. 11A shows the left most and right most isolation regions CHSTP which are adjacent to the other pixels). 
a second isolation element that is formed between each accumulation region of the plurality of accumulation regions of the at least one pixel. Ui discloses: “Furthermore, as shown in FIG. 10 and FIGS. 11A and 11B, the individual divided pixel regions are isolated from each other by a channel stop (of the P-type, in this example) CHSTP so that a charge may be accumulated in each cell.” Ui at paragraph 165. Emphasis added. 

Claims 17-19:
A back side irradiation type imaging device (Figs. 1 and 4) comprising:
a first pixel (Fig. 11A, reproduced above) comprising:
a first divided pixel (DPC-A) and a second divided pixel (DPC-B):
a first isolation region (CHSTP) disposed between the first divided pixel and the second divided pixel:
a first on-chip lens (the combination of OATT-A and OATT-B, it is on-chip because it is disposed as film as discussed in claim 1) corresponding to the first pixel and that focuses light to the first divided pixel and the second divided pixel (light is concentrated and controlled by OATT-A and OATT-B as discussed in claim 1).  
a first color filter (CFL) corresponding to the first pixel;
wherein the first isolation region comprises a first end and a second end in a depth direction of a semiconductor substrate (it is clear that CHSTP must have first and second ends),
wherein the first end is disposed between a first surface of the semiconductor substrate and a second surface of the semiconductor substrate, the first surface being a light incident side of the semiconductor substrate and the second surface being opposite the first surface (Fig. 11A shows the first end of the CHSTP which is below the ISl layer is on the light incident side and the second end is opposite the first surface).
Fig. 11A of Ui further discloses the second end is disposed at the bottom of the substrate Si where the top of the substrate Si receives incident light. 
Ui discloses the first isolation comprises an impurity. Ui discloses: “Furthermore, as shown in FIG. 10 and FIGS. 11A and 11B, the individual divided pixel regions are isolated from each other by a channel stop (of the P-type, in this example) CHSTP so that a charge may be accumulated in each cell.”  Ui at paragraph 165. Emphasis added. 

Claims 20-21:
	Fig. 3 of Ui shows a second pixel disposed adjacent to the first pixel. UI further discloses: “the light blocking films having different optical transmittances are disposed above the respective pixel regions.” UI at paragraph 166. Emphasis added.

Claims 22-23:
	Fig. 11A of Ui also discloses a second isolation region, i.e., left most CHSTP or right most CHSTP where the third end is at the top of the substrate Si (below the ISL) and the fourth end is on the opposite side of the third end in the vertical direction (depth direction).

Claims 24-25 and 28-30:
	Fig. 3 of Ui shows Bayer pattern as recited in claim 24 and different color filters for Blue pixels, Red pixels and Green pixels. 

Claims 26-27 and 31-32:
Fig. 11A of Ui also shows third divided pixel DPC-C and fourth divided pixel DPC-D and its associated second isolation region CHSTP.

Claim 33:
An imaging apparatus comprising:
an optical unit:
the back side irradiation type imaging device according to claim 17;
a digital signal processing circuit; and
a display unit.
	Figs. 1 and 4 of Ui show an imaging apparatus 100 having an optical unit 110, imaging device with divided pixel DCP, digital signal processing circuit DSP and display unit.
Response to Arguments
Applicant’s arguments only direct to new limitations added to claims 1 and 17 in response to the previous Office action. These arguments are addressed above in the Rejection section. According to Wikipedia, lens is defined as:

    PNG
    media_image2.png
    204
    352
    media_image2.png
    Greyscale

It is clear that the optical attenuation films OATT-A, OATT-B, OATT-C, and OATT-D in Ui satisfies this definition. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991